     Case 3:17-cv-01112-JLS-NLS Document 214 Filed 02/09/21 PageID.8934 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     SYLVESTER OWINO, JONATHAN                          Case No.: 3:17-cv-1112-JLS-NLS
       GOMEZ, on behalf of themselves, and all
12
       others similarly situated,                         ORDER GRANTING JOINT
13                                       Plaintiff,       MOTION TO MODIFY CLASS
                                                          NOTICE PLAN DEADLINE
14     v.
15                                                        [ECF No. 213]
       CORECIVIC, INC., a Maryland
16     corporation,
17                                     Defendant.
18
       AND RELATED CROSS ACTION
19
20
            Before the Court is the parties’ joint motion to modify the class notice plan
21
      deadline. ECF No. 213. The Court previously set a deadline of February 9, 2021 for
22
      execution of the plan. See ECF No. 211. In the motion, the parties state that Defendant
23
      has filed a Petition for Permission to Appeal pursuant to Rule 23(f) in front of the Ninth
24
      Circuit, seeking review of the Court’s Order denying reconsideration of its class
25
      certification order. See ECF No. 212. In light of this pending petition, the parties argue
26
      that requiring them to execute on the class notice plan may result in wasted resources and
27
      confusion if the Ninth Circuit does indeed grant the petition and modify the classes. ECF
28

                                                      1
                                                                                3:17-cv-1112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 214 Filed 02/09/21 PageID.8935 Page 2 of 2



 1    No. 213 at 3. The parties request that the Court delay the deadline to execute the class
 2    notice plan to be 30 days after the pending Rule 23(f) Petition for Permission to Appeal is
 3    resolved. Id.
 4          Good cause appearing, the Court GRANTS the motion. The parties are
 5    ORDERED to notify the Court within 3 days of a decision on the pending Rule 23(f)
 6    Petition for Permission to Appeal.
 7          IT IS SO ORDERED.
 8    Dated: February 9, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                3:17-cv-1112-JLS-NLS
